 1

 2

 3

 4

 5
                            UNITED STATES DISTRICT COURT
 6                         WESTERN DISTRICT OF WASHINGTON
                                     AT TACOMA
 7
     MARY MCNUTT,                                    CASE NO. C18-5668 BHS
 8
                             Plaintiff,              ORDER DENYING PLAINTIFF’S
 9          v.                                       MOTION FOR A PROTECTIVE
                                                     ORDER
10   SWIFT TRANSPORTATION CO. OF
     ARIZONA, LLC,
11
                             Defendant.
12

13   RICHARD WOEK, JR.,                              CASE NO. C19-5342 BHS

                             Plaintiff,
14
            v.
15
     SWIFT TRANSPORTATION CO. OF
     ARIZONA, LLC,
16
                             Defendant
17

18          This matter comes before the Court on Plaintiff Richard Woek, Jr.’s (“Plaintiff”)

19   motion for a protective order. Dkt. 46. The Court has considered the pleadings filed in

20   support of and in opposition to the motion and the remainder of the file and hereby denies

21   the motion for the reasons stated herein.

22

     ORDER DENYING PLAINTIFF’S MOTION FOR
     A PROTECTIVE ORDER - 1
 1                I.      PROCEDURAL AND FACTUAL BACKGROUND

 2          On April 25, 2019, Plaintiff filed a class action complaint against Defendant Swift

 3   Transportation Co. of Arizona, LLC (“Swift”), asserting violations of the Fair Labor

 4   Standards Act (“FLSA”), 29 U.S.C. § 216(b). C19-5342 BHS, Dkt. 1. On June 28, 2019,

 5   the matter was consolidated with the instant matter. Dkt. 30.

 6          On January 2, 2020, Plaintiff filed the instant motion for a protective order

 7   requesting the Court order Plaintiff’s deposition to occur in his current place of residence,

 8   Iowa, instead of Seattle, WA. Dkt. 46. On January 15, 2020, Swift responded. Dkt. 49.

 9   On January 17, 2020, Plaintiff replied. Dkt. 50.

10                                    II.      DISCUSSION

11          “Generally, a plaintiff is required to submit to a deposition in the forum in which

12   he brought suit.” Cervantes v. City of Des Moines, C06-1714RSM, 2007 WL 9775555,

13   at *1 (W.D. Wash. Oct. 16, 2007). “To avoid the application of this rule, a plaintiff has

14   the burden of proving that undue hardship or exceptional or compelling circumstances

15   justify his refusal to travel to his chosen forum.” Mullins v. Premier Nutrition Corp, C-

16   13-01271-RS (DMR), 2014 WL 4058484, at *1 (N.D. Cal. Aug. 15, 2014) (citation

17   omitted).

18          In this case, Plaintiff argues that a deposition in Seattle would cause tremendous

19   hardship. Dkt. 46 at 4–5. Plaintiff declares that to attend the deposition in Seattle he

20   would have to miss one week of work, drive to Seattle, and forgo at least $2,400 in

21   income. Dkt. 46 at 8. He also declares that his wife is undergoing surgery this month

22   and that he will have to take vacation time to care for her. Id. Swift argues that Plaintiff


     ORDER DENYING PLAINTIFF’S MOTION FOR
     A PROTECTIVE ORDER - 2
 1   fails to articulate why he would have to drive and miss a week of work as opposed to

 2   flying and missing only a day of work. Dkt. 49 at 5–6. Swift also argues that the

 3   deposition will most likely be set in February, which will potentially not interfere with

 4   Plaintiff’s need to care for his wife. Id. at 6. In reply, Plaintiff fails to address these

 5   arguments. At the very least, the Court agrees with Swift that Plaintiff has failed to

 6   articulate a reasonable undue hardship or compelling circumstance to refuse to appear in

 7   the forum in which he filed suit, mostly because he fails to state why he must drive to

 8   Washington instead of flying here. Therefore, the Court denies the motion on this issue.

 9          In the alternative, Plaintiff requests that the Court order Swift to pay his travel

10   costs or that the deposition occur through other means. Dkt. 46 at 5–6. “As a normal

11   rule plaintiff will be required to make himself available for examination in the district in

12   which he has brought suit, and costs are not allowable absent good cause.” Detweiler

13   Bros., Inc. v. John Graham & Co., 412 F. Supp. 416, 422 (E.D. Wash. 1976) (citation and

14   quotation omitted). Plaintiff has failed to establish good cause that Swift shall pay for his

15   travel fees. Plaintiff does not establish the price of plane ticket or that such cost would be

16   prohibitive. Therefore, the Court denies Plaintiff’s request to order the deposition via

17   telephone or video.

18          Finally, Swift concedes that it will take Plaintiff’s deposition in Seattle, Portland,

19   San Francisco, or Los Angles. Dkt. 49 at 11. The Court accepts this concession and

20   Plaintiff shall have the option of the most convenient location of these four options.

21   Although it most likely need not be mentioned, Swift shall work with Plaintiff to

22

     ORDER DENYING PLAINTIFF’S MOTION FOR
     A PROTECTIVE ORDER - 3
 1   schedule the deposition such that it does not interfere with Plaintiff’s need to care for his

 2   wife while she is recovering.

 3                                       III.      ORDER

 4          Therefore, it is hereby ORDERED that Plaintiff’s motion for a protective order,

 5   Dkt. 46, is DENIED.

 6          Dated this 27th day of January, 2020.

 7

 8

 9
                                                A
                                                BENJAMIN H. SETTLE
                                                United States District Judge

10

11

12

13

14

15

16

17

18

19

20

21

22

     ORDER DENYING PLAINTIFF’S MOTION FOR
     A PROTECTIVE ORDER - 4
